Case 3:19-cv-00646-GCS Document 56 Filed 01/15/21 Page 1 of 6 Page ID #278




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RASHAD K. RICHMOND,                        )
                                            )
                  Plaintiff,                )
                                            )
 vs.                                        )
                                            )         Cause No. 3:19-cv-00646-GCS
 DEANNA BROOKHART, RUSSELL                  )
 GOINS, ROBERT PETTY, JOSH                  )
 CRAWFORD, AUSTIN THOMPSON,                 )
 and JEFF HAWKINS,                          )
                                            )
                  Defendants.               )


                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Rashad K. Richmond, pro se, first filed suit against Defendants Brookhart,

Goins, Petty, Crawford, Thompson and “Chief Engineer” (later identified as Defendant

Hawkins) on June 13, 2019. (Doc. 1). On April 20, 2020, the Court conducted a preliminary

review of the complaint pursuant to 28 U.S.C. § 1915A and allowed Plaintiff to proceed

on one count alleging Defendants violated the Eighth Amendment against cruel and

unusual conditions of confinement. (Doc. 20 & 12). Pursuant to the Court’s initial

scheduling order, no discovery was to be conducted until after resolution of the issue of

exhaustion of remedies. (Doc. 27). Defendants filed a motion for summary judgment

regarding the issue of exhaustion of remedies on August 13, 2020, along with the required

notice pursuant to Federal Rule of Civil Procedure 56. (Doc. 32 & 34). Because Plaintiff

failed to respond to the motion within thirty days, the Court granted Defendants’ motion




                                        Page 1 of 6
Case 3:19-cv-00646-GCS Document 56 Filed 01/15/21 Page 2 of 6 Page ID #279




for summary judgment on October 8, 2020. (Doc. 46; see also SDIL-LR 7.1(c)). Now

pending before the Court is Plaintiff’s October 23, 2020 motion for reconsideration of the

Court’s order regarding Defendants’ motion for summary judgment. (Doc. 48). For the

reasons delineated below, the motion for reconsideration is DENIED.

       Courts are to consider motions challenging the merits of a district court order as

filed pursuant to either Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Procedure.

See, e.g., Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994). Rule 59(e) authorizes relief only

in “exceptional cases” and permits a court to amend an order or judgment only if the

movant demonstrates a manifest error of law or fact, or if the movant presents newly

discovered evidence that was not previously available. See Willis v. Dart, No. 16-1498, 671

Fed. Appx. 376, 377 (7th Cir. Dec. 9, 2016)(quoting Gonzalez–Koeneke v. W., 791 F.3d 801,

807 (7th Cir. 2015)); Heyde v. Pittenger, 633 F.3d 512, 521 (7th Cir. 2011); see also Sigsworth

v. City of Aurora, 487 F.3d 506, 511-512 (7th Cir. 2007). Movants must file a Rule 59(e)

motion within twenty-eight days of the order.

       Relief under Rule 60(b) is also “an extraordinary remedy that is to be granted only

in exceptional circumstances.” Willis, 671 Fed. Appx. at 377 (quoting Provident Sav. Bank

v. Popovich, 71 F.3d 696, 698 (7th Cir. 1995). See also N. Cent. Ill. Laborers’ Dist. Council v.

S.J. Groves & Sons Co., 842 F.2d 164, 168 (7th Cir. 1988)(describing a Rule 60(b) ruling as

“discretion piled upon discretion”) (internal citations omitted). Rule 60(b) permits a court

to relieve a party from an order or judgment based on such grounds as mistake, surprise

or excusable neglect by the movant; fraud or misconduct by the opposing party; a




                                           Page 2 of 6
Case 3:19-cv-00646-GCS Document 56 Filed 01/15/21 Page 3 of 6 Page ID #280




judgment that is void or has been discharged; or newly discovered evidence that could

not have been discovered within the 28-day deadline for filing a Rule 59(e) motion.

         Defendants Brookhart, Goins, Petty, Crawford and Thompson filed a summary

judgment motion on the issue of exhaustion of remedies on August 13, 2020. (Doc. 32).

On October 1, 2020, the Court issued an order permitting Defendant Hawkins to join the

summary judgment motion. (Doc. 45). Though Plaintiff’s response to the motion was due

on September 13, 2020, Plaintiff did not file a response. See SDIL-LR 7.1(c)(1).

Accordingly, on October 8, 2020, the Court dismissed the case without prejudice and

found in favor of Defendants on their summary judgment motion pertaining to whether

Plaintiff exhausted his administrative remedies. (Doc. 46). Plaintiff filed for

reconsideration on October 23, 2020, making his motion timely. See FED. R. CIV. PROC.

59(e).

         Plaintiff does not contend that there was a manifest error of law or fact or newly

discovered evidence that was not previously available as is required under Rule 59(e).

Rather, Plaintiff’s underlying reason for requesting reconsideration is most similar to the

surprise or excusable neglect outlined in Rule 60(b). In his motion for reconsideration,

Plaintiff states that he did not know that he had to respond to Defendants’ motion for

summary judgment. (Doc. 48). The Court’s initial scheduling order required that

discovery on the merits of Plaintiff’s claim be stayed until the Court resolved the issue of

whether Plaintiff exhausted his remedies. (Doc. 27, p. 5). Specifically, the scheduling

order noted that “any motions filed regarding discovery on the merits will be summarily

denied.” (Doc. 27, p. 6). Plaintiff claims that this language confused him; instead, he


                                          Page 3 of 6
Case 3:19-cv-00646-GCS Document 56 Filed 01/15/21 Page 4 of 6 Page ID #281




believed that prior to resolution of the issue of exhaustion of remedies, the Court would

deny any motions, including but not limited to those concerning discovery. (Doc. 48)

(emphasis added). In response, Defendants assert that Plaintiff’s justification is

disingenuous. (Doc. 49, p. 3). Defendants point out that Plaintiff received multiple

warnings that failing to respond to a motion for summary judgment could result in the

Court denying that motion, both in the present case, and in Plaintiff’s prior litigation.

(Doc. 49, p. 3-4).

       Courts are to apply a narrow standard to evaluating excusable neglect,

considering prejudice to the non-moving party, the length of the delay and its impact on

judicial proceedings, the reason for the delay, and whether the movant acted in good

faith. See Sherman v. Quinn, 668 F.3d 421, 425-426 (7th Cir. 2012)(considering excusable

neglect in the context of the Federal Rules of Appellate Procedure). This narrow standard

is necessary to reinforce that “[s]cheduling orders and court-imposed deadlines matter.”

Bowman v. Korte, 962 F.3d 995, 998 (7th Cir. 2020). Although pro se plaintiffs often receive

special consideration during the course of litigation, “even pro se litigants must follow

procedural rules[,]” including the deadlines set by the Court. Collins v. Illinois, 554 F.3d

693, 697 (7th Cir. 2009).

       Excusable neglect is distinct from mere neglect. In order to succeed in showing

excusable neglect, the moving party must provide a meaningful explanation for the

missed deadline. See Bowman, 962 F.3d at 998 (internal citations omitted). This showing is

required even if the non-moving party has not suffered prejudice as a result of the delay.

Id. (citing to United States v. McLaughlin, 470 F.3d 698, 700-701 (7th Cir. 2006).


                                          Page 4 of 6
    Case 3:19-cv-00646-GCS Document 56 Filed 01/15/21 Page 5 of 6 Page ID #282




         Although Plaintiff asserts that he was confused by the language in the initial

scheduling order, throughout both the present litigation and in Plaintiff’s prior litigation

experience, Plaintiff was consistently warned about the consequences of failing to

respond to court orders or opposing parties’ motions. First, on July 13, 2020, despite the

Court issuing an initial scheduling order with wording identical to that of the scheduling

order in this case, Plaintiff successfully filed a response to the defendants’ motion for

summary judgment on the issue of exhaustion of remedies in Richmond v. Kessler, No.

3:19-cv-01096-MAB.1 Furthermore, in both Kessler and the present case, the scheduling

orders explicitly stated, in bold and underlined text that “Plaintiff is warned that the

failure to respond to the motion for summary judgment may result in an Order granting

the motion.” (Doc. 27, p. 5; Kessler, Doc. 16).

         Plaintiff also filed motions in the present case after the Court issued its scheduling

order but prior to the close of discovery, undermining his contention that he believed any

motions would be dismissed. Specifically, Plaintiff filed a motion for reconsideration of

an order declining to appoint counsel (Doc. 28), which was denied; and a motion to

substitute Defendant Brookhart for the formerly unknown party, Chief Engineer. (Doc.

31). This motion was granted. (Doc. 35). Finally, in the present case, Defendants filed a

Rule 56 notice on the same day as the motion for summary judgment. (Doc. 34). This

notice not only outlined the appropriate standards for responding to a motion for

summary judgment, but also explained that under the local rules, the Court may, in its



1       Courts may take judicial notice of judicial decisions. See Consolidation Coal Co. v. United Mine
Workers of America, Dist. 12, Local Union 1545, 213 F.3d 404, 407 (7th Cir. 2000).


                                              Page 5 of 6
Case 3:19-cv-00646-GCS Document 56 Filed 01/15/21 Page 6 of 6 Page ID #283




discretion, consider the failure to respond by the given deadline to be an admission on

the merits of the motion. (Doc. 34, p. 3, citing to SDIL-LR 7.1(c)).

       Defendants would suffer little prejudice as a result of granting the motion for

reconsideration; at most, both parties would be required to argue the facts underlying the

issue of exhaustion of remedies at a hearing. However, the Court finds Plaintiff’s

explanation for missing the deadline by which to respond to Defendants’ summary

judgment motion does not constitute excusable neglect. Though a pro se litigant, Plaintiff

has considerable experience with litigation in the Southern District of Illinois. Plaintiff

also received multiple warnings that failing to respond to Defendants’ motion would

result in the motion being granted. Given Plaintiff’s experience and these warnings, the

Court does not believe Plaintiff’s confusion amounted to excusable neglect. Accordingly,

the motion for reconsideration is DENIED.

       IT IS SO ORDERED.
                                                                         Digitally signed
       Dated: January 15, 2021.                                          by Judge Sison 2
                                                                         Date: 2021.01.15
                                                                         14:02:32 -06'00'
                                                         ______________________________
                                                         GILBERT C. SISON
                                                         United States Magistrate Judge




                                          Page 6 of 6
